Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  157238 & (20)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 157238
                                                                    COA: 340887
                                                                    Kent CC: 99-011190-FC
  MICHAEL GRESHAM,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 21, 2017
  order of the Court of Appeals is considered. The defendant’s claims regarding DNA testing
  and the retention of biological materials under MCL 770.16, and regarding judicial bias,
  are DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court. In all other respects, leave to appeal is DENIED, because the
  remaining questions raised in the defendant’s motion for relief from judgment are
  prohibited by MCR 6.502(G). The motion to remand to expand the record is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2018
         p1217
                                                                               Clerk